Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-16 are active in this application.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejection - Double Patenting
3.               The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.	Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of patent No. 10,037,249, claims 1-14 of patent No. 9,384,255, claims 1-8 of patent No. 9,372,910, claims 1-16 of patent No. 10,394,665 and claims 1-8 of patent No. 10,394,666.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scopes and they use the similar limitations.  Claims 1-16 of the instant application recite broader and similar version of claims 1-14 of patent No. 10,037,249, claims 1-14 of patent No. 9,384,255, claims 1-8 of patent No. 9,372,910, claims 1-16 of patent No. 10,394,665 and claims 1-8 of patent No. 10,394,666.  It would have been prima facia obvious to one of the ordinary skills to perform functions as in ‘249, ‘255, ‘910, ‘665 and ‘666.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject 
5.	Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-8 of the co-pending Application No. 16/527,496.    
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
		Instant Application				           16/527,496			
1. A system comprising: 
a first site having a first disk for storing input/output (I/O) data for a host system; 
a second site that is remote from the first site, the second site having a first disk and a second disk, the first disk of the second site being a synchronous replication of the first disk of the first site; 
a third site that is remote from the first site and the second site, the third site having a first disk, a second disk, and a third disk, the first disk of the third site being a synchronous replication of a second disk of the first site, and the third disk at the third site being a point-in-time copy of the first disk of the third site; and a processor configured to: 
responsive to a loss of the second site, cease a trigger for point-in-time copy operations from the first disk of the third site to the third disk of the third site; and 
responsive to a return of the second site: restart synchronous replication operations from the first disk of the first site to the first disk of the second site; and 


2. The system of claim 1, wherein the processor is configured to, responsive to the return of the second site, determine whether the first site is available.

3. The system of claim 1, wherein the processor is configured to, responsive to determining that a synchronization of the first disk of the first site with the first disk of the second site is complete, determine whether a replication of a second disk of the first site with the first disk of the third site is complete.

4. The system of claim 1, wherein the processor is configured to wait to restart the trigger for the point-in-time copy operations from the first disk of the third site to the third disk of the third site until a replication of the second disk of the first site with the first disk of the third site is complete.

5. The system of claim 1, wherein the processor is configured to: responsive to the return of the second site, determine whether the first site is available; and responsive to determining that the first site is unavailable, resynchronize the second site from the third site.

6. The system of claim 1, wherein the second disk of the third site is a point-in-time copy of the first disk of the third site.

7. The system of claim 1, wherein the second disk of the first site is a point-in-time copy of the first disk of the first site.

8. The system of claim 1, wherein the processor is configured to create a synchronous replication of the second disk of 
the second site to the third disk of the third site.

manage a first site having a first disk for storing input/output (I/O) data for a host system; 
manage a second site that is remote from the first site, the second site having a first disk and a second disk, the first disk of the second site being a synchronous replication of the first disk of the first site; 
manage a third site that is remote from the first site and the second site, the third site having a first disk, a second disk, and a third disk, the first disk of the third site being a synchronous replication of a second disk of the first site, and the third disk at the third site being a point-in-time copy of the first disk of the third site;
responsive to a loss of the second site, cease a trigger for point-in-time copy operations from the first disk of the third site to the third disk of the third site; and 
responsive to a return of the second site: restart synchronous replication operations from the first disk of the first site to the first disk of the second site; and 
restart the trigger for the point-in-time copy operations from the first disk of the third site to the third disk of the third site.

10. The computer program product of claim 9, wherein the program instructions are executable by the processor to, responsive to the return of the second site, determine whether the first site is available.

11. The computer program product of claim 9, wherein the program instructions are executable by the processor to, responsive to determining that a synchronization of the first disk of the first site with the first disk of the 

12. The computer program product of claim 9, wherein the program instructions are executable by the processor to wait to restart the trigger for the point-in-time copy operations from the first disk of the third site to the third disk of the third site until a replication of the second disk of the first site with the first disk of the third site is complete.

13. The computer program product of claim 9, wherein the program instructions are executable by the processor to: responsive to the return of the second site, determine whether the first site is available; and responsive to determining that the first site is unavailable, resynchronize the second site from the third site.

14. The computer program product of claim 9, wherein the program instructions are executable by the processor to manage the second disk of the third site as a point-in-time copy of the first disk of the third site.

15. The computer program product of claim 9, wherein the program instructions are executable by the processor to manage second disk of the first site as a point-in-time copy of the first disk of the first site.

16. The computer program product of claim 9, wherein the program instructions are executable by the processor to create a synchronous replication of the second disk of the second site to the third disk of the third site.

storing a first disk at a first site, the first disk storing input/output (I/O) data for a host system; 
storing a first disk and a second disk at second site that is remote from the first site, the first disk of the second site being a synchronous replication of the first disk of the first site; storing a first disk, a second disk, and a third disk at third site that is remote from the first site and the second site, the first disk of the third site being a synchronous replication of a second disk of the first site, and the third disk at the third site being a point-in-time copy of the first disk of the third site; 

responsive to a loss of the second site, ceasing a trigger for point-in-time copy operations from the first disk of the third site to the third disk of the third site; and 
responsive to a return of the second site: restarting synchronous replication operations from the first disk of the first site to the first disk of the second site; and 


2. The method of claim 1, further comprising, responsive to the return of the second site, determining whether the first site is available.


3. The method of claim 1, further comprising, responsive to determining that a synchronization of the first disk of the first site with the first disk of the second site is complete, determining whether a replication of a second disk of the first site with the first disk of the third site is complete.

4. The method of claim 1, further comprising waiting to restart the trigger for the point-in-time copy operations from the first disk of the third site to the third disk of the third site until a replication of the second disk of the first site with the first disk of the third site is complete.


5. The method of claim 1, further comprising: responsive to the return of the second site, determining whether the first site is available; and responsive to determining that the first site is unavailable, resynchronizing the second site from the third site.

6. The method of claim 1, further comprising managing the second disk of the third site as a point-in-time copy of the first disk of the third site.

7. The method of claim 1, further comprising managing the second disk of the first site as a point-in-time copy of the first disk of the first site.

8. The method of claim 1, further comprising creating a synchronous replication of the second disk of the second site to the third disk of the third site.




	Claims 1-16 of the instant application recite a similar version of claims 1-8 of ‘496.  Although the conflicting claims are not identical, they are not patently distinct from each other prima facia obvious to one of the ordinary skills to perform functions as in ‘496.  The motivation would have been to accommodate an obvious need.
	The subject matter claimed in the instant application is fully disclosed in the copending application and is covered by the copending application since the copending application and the application are claiming common subject matter.  The claims of the instant application therefore are not patently distinct from the ‘496 and as such are unpatentable over obvious-type double patenting.
This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion	
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.